Citation Nr: 0809065	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for PTSD.

In August 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

In December 2005, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the March 2007 supplemental statement 
of the case) and returned this matter to the Board for 
further appellate consideration.


FINDING OF FACT

The competent clinical evidence of record does not indicate 
that the veteran's PTSD was incurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The veteran contends that service connection is warranted for 
PTSD due to sexual trauma from an in-service incident.  The 
veteran testified that she was assigned to clothing sales and 
her supervisor was Mr. [redacted], a civilian.  The veteran 
further testified that she stayed to help with store 
inventory one evening and was alone with Mr. [redacted].  She 
testified that he grabbed her and shoved her against a wall 
and sexually assaulted her.  (See Transcript "Tr." at 2-
10). 

Presumption of soundness

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.


A psychiatric disability, to include PTSD, was not "noted" on 
the veteran's entrance examination in October 1972.  38 
U.S.C.A. § 1111.  Consequently, the veteran is presumed to 
have been in sound condition at entry, at least as far as 
PTSD is concerned.

The medical evidence of record indicates that the veteran 
likely had PTSD prior to service due to childhood trauma.  
See December 2006 VA examination report.  The Board also 
notes a January 2002 VA treatment mental health record 
reflecting that the veteran's childhood trauma/abuse history 
was explored and it was unknown at where the abuse had its 
beginning.  A VA family therapy record noted that a 
disassociative disorder had been present in the veteran 
intermittently for years and is a part of the veteran's PTSD.  
See also December 1999 VA treatment record (noting that the 
veteran had bad chronic depression with features of dependent 
personality disorder and severe sexual abuse when she was 
young).  In light of the other competent clinical evidence 
just noted, the opinion of the December 2006 VA examiner 
alone does not rise to the standard of clear and unmistakable 
evidence that the veteran's PTSD existed prior to service.  
Indeed, the above statement by the December 2006 VA examiner 
was conclusory in nature and not supported with a rationale.  
There are no other competent opinions on the question of 
whether PTSD existed prior to service.  Accordingly, the 
Board finds that the evidence is not clear and unmistakable 
that PTSD existed prior to service.  38 U.S.C.A. § 1111.  The 
question now becomes whether the veteran's PTSD was incurred 
in, or caused by, her active service.

The Board initially notes that the record contains a report 
of a VA examination conducted in December 2006 that revealed 
a diagnosis of PTSD, chronic, with disassociative features, 
major depressive disorder, recurrent.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met.  

Regarding an in-service stressor, the Board notes that in 
Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) pointed out that there 
are special evidentiary procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION MANUAL M21-1, 
Part III, para. 5.14c (February 20, 1996), and former M21-1, 
Part III, para. 7.46(c)(2) (Oct. 11, 1995).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

In relevant part, the current 38 C.F.R. § 3.304(f) states as 
follows:

(3)  If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.


In this case, the Board finds credible evidence of an in-
service stressor.  The veteran's service personnel records 
confirm a change in duty assignment in April 1973, which is 
when she testified the incident occurred.  (See Tr. at 2-3.)  
Her personnel records also corroborate the name of the 
supervisor ([redacted]) and identify him as a clothing sales 
store officer.  Further, the April 1973 change in duty 
assignment was approved by the Lieutenant Colonel that the 
veteran testified she told of the incident and who decided to 
move her to another location ([redacted]).  Medical records 
show diagnoses of PTSD for many years, at least some based, 
in part, on her report of the in-service incident.  The Board 
further notes that the veteran reported the in-service 
incident to her treating VA physician in 1997, many years 
before she filed her claim for compensation, lending 
additional credibility to her account of what happened during 
service.  Additionally, the December 2006 VA examiner noted 
that the veteran's account of her trauma history is largely 
consistent across different mental health providers, lending 
further credibility to her account.  The VA examiner then 
explicitly stated that he found the veteran's account of her 
stressor to be credible.  Based on the foregoing, the Board 
concedes the occurrence of the veteran's in-service stressor.

However, the Board finds that the veteran's claim fails 
because the medical evidence of record does not establish a 
direct causal link between the veteran's current PTSD 
symptomatology and the claimed in-service stressor.  After 
reviewing the claims folders and examining the veteran, a VA 
psychologist opined that it is more likely than not that the 
veteran's PTSD was aggravated by being shoved against a wall 
and sexually assaulted by a person in authority who held 
power over the veteran.  The VA examiner stated that it was 
worth noting that the veteran's account of re-experiencing 
trauma focused primarily on the in-service molestation.  The 
examiner stated that this could be a distortion motivated by 
the veteran's desire to obtain service connection.  
Consequently, the examiner stated it is likely that the 
veteran is consciously or unconsciously placing undue 
emphasis on the in-service stressor and that it is unlikely 
that the in-service stressor comprised the most significant 
exacerbation to her childhood PTSD.  It was noted that 
several other events exacerbated the veteran's PTSD, to 
include her abusive first marriage and a violent rape in the 
mid-1990s.  In this light, the record reflects that the 
veteran has had a very turbulent psychiatric history, in 
addition to the just noted, to include sexual abuse when she 
was a minor and a dysfunctional family during childhood.  See 
December 2006 VA examination report; see also February 1998 
VA outpatient treatment record.

Even though the Board finds the December 2006 VA examiner's 
opinion to be competent and credible, the Board notes that 
the VA examiner did not state that the veteran's PTSD was 
caused by the in-service incident.  The in-service incident 
was only noted as being an exacerbating event.  In fact, the 
examiner explicitly concluded that beyond saying the in-
service stressor was not the major source of exacerbation of 
the veteran's PTSD, it was difficult to estimate its 
quantitative contribution without resort to mere speculation.  
In this regard, the Board notes that the PTSD symptoms must 
have a clear relationship to the military stressor.  It is 
not sufficient to show that the in-service incident casually 
shared in producing or exacerbating the veteran's PTSD, but 
rather it must be shown, by an at least as likely as not 
standard, that there was a clinical causal connection.  In 
other words, the competent medical evidence does not reflect 
that the in-service incident contributed so substantially or 
materially to her PTSD, i.e., that the veteran's currently 
diagnosed mental disorder had, by a 50 percent or greater 
probability, its onset during service.  Moreover, there is no 
other competent clinical opinion of record finding, by an at 
least as likely as not standard, that the veteran's PTSD was 
incurred in service.   Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for PTSD on a direct incurrence 
basis.

In conclusion, the evidence of record reflects that the 
veteran has a current PTSD disability and a credible in-
service stressor.  However, the competent clinical evidence 
of record does not indicate that the veteran's PTSD was 
incurred in service.  Therefore, the Board finds that service 
connection for PTSD is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1); see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection, including any questions as 
to the appropriate disability rating or effective date to be 
assigned).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify as to the claim by means of 
November 2002, December 2005, August 2006, and November 2006 
letters from VA to the appellant.  These letters informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit pertinent evidence 
and/or information in her possession to the AOJ.  
Additionally, the August 2006 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  
Additionally, the RO sent the veteran a sexual trauma 
questionnaire, in accordance with the development procedures 
required under 38 C.F.R. § 3.304(f).  See November 2002 VCAA 
letter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the complete VCAA notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  After the notice 
was provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran (most 
recently in March 2007).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Additionally, the claims file contains the 
veteran's statements in support of her claim, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed her statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The veteran was afforded an 
appropriate VA examination in December 2006 to determine 
whether the veteran had PTSD and whether the condition was 
attributable to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


